THIRD AMENDMENT TO
PRODUCTION SHARING CONTRACT
. BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA
AND
UMC EQUATORIAL GUINEA CORPORATION
(AREA B - OFFSHORE NW BIOCO)

This Third Amendment (hereinafter referred to as this “Amendment”) made and
entered into as of the Ist day of March, 1994, by and between The Republic of Equatorial
Guinea (hereinafter referred to as the “State”), represented for the purposes of this
Amendment by the Ministry of Mines and Hydrocarbons of The Republic of Equatorial
Guinea (hereinafter referred to as thes“Ministry”), and UMC Equatorial Guinea

Corporation, a corporation organized and existing under the laws of the State of Delaware,

USA. (hereinafter referred to as “UMC”), represented for the purposes of this-

Amendment by Coy H. Squyres, its Executive Vice President - International.

WITNESSETH:

A WHEREAS, the State and United Meridian International Corporation
(UMIC”) entered into that certain Production Sharing Contract dated the 29th day of
June, 1992 (hereinafter referred to as the “Contract”), but having an Effective Date of

July 8, 1992, covering the area described therein which is referred to as Area B - Offshore
NW Bioco; and

B. WHEREAS, by that certain Assignment made and entered into the 21st day_

of October, 1992, UMIC assigned DuPont E&P No. 21 B.V. (“DuPont”) an undivided
seventy-five percent (75%) of all of the right, title, interest and obligations under the

Contract, and said Assignment was approved by the Ministry on 29 October 4992; and

C. WHEREAS, that certain First Amendment To Production Sharing Contract
was made and entered into the 15th day of December 1992 by and between the State,
represented by the Ministry, UMIC and DuPont; and

D. WHEREAS, by that certain Assignment (Area B) made and entered into the

14th day of December, 1992, DuPont assigned an undivided twenty-five percent (25%)

interest in and under the Contract, as amended, to each of Clyde Charter Company Limited

to be renamed BP Exploration (Equatorial Guinea) Limited (“BP”) and Den norske stats

oljeselskap as (“Statoil”) and said Assignment was approved by the Ministry on
“23 December 1992; and ,

E. WHEREAS, DuPont, BP and Statoil have withdrawn from the Contract, as
amended, and each such party has assigned its undivided twenty-five percent (25 %) interest
in and under the Contract to UMIC; and
“OR WHEREAS, by letter dated Tuly 6, 1993, UMIC elected to proceed into the
Second Subperiod and has paid the bonus to proceed into the Second Subperiod in
accordance with Section 9.2 of the Contract, as amended, and has paid the rentals due in
accordance with Section 9.5 ofthe Contract, as amended, and by letter dated July 8, 1993,
the Ministry authorized United Meridian International Corporation to proceed into the
Second Subperiod; and

G. WHEREAS, that certain Second Amendment To Production Sharing Contract
was entered into on the 17th day of September, 1993 by and between the State, represented
by the Ministry, and UMIC; and

H. WHEREAS, by that certain Assignment made and entered into the 15th day
of October, 1993, United Meridian International Corporation assigned one hundred percent
(100%) of the right, title and interest under the Contract, as amended, to UMC Equatorial.

Guinea Corporation and said Assignment was approved by the Ministry on the 15th day of
October, 1993; and

16 WHEREAS, the State, represented by the Ministry, and UMC have agreed
that certain amendments to the Contract, as amended, hereinafter set forth should be made
for the benefit of the Parties. ,

NOW, THEREFORE, in consideration of the premises and the mutual benefits to the
“parties hereto, the State and UMC agree as follows:

1. Words or phrases defined in the Contract, as amended, and used in this

Amendment shall have the meanings set forth in the Contract, as amended, unless the

context otherwise provides.

2, Section 6.1()) of the Contracf, ais amended, shall be deleted, and the following

language shall be inserted in the place thereof:

“G) make all reasonable efforts to employ and train citizens of The Republic of
Equatorial Guinea in Petroleum Operations. The Contractor may employ
non-citizens if no Equatorial Guinea citizens can be found with sufficient skill
and technical qualifications to perform a particular task or job. The
Contractor shall make similar requirements of any subcontractor. At intervals
of not more than one (1) Year the Contractor shall submit to the Ministry
reports detailing the personnel employed and their residence when employed.
Commencing with January 1, 1994, the Ministry may require that the
Contractor establish a program to train personnel of the Ministry and citizens
of The Republic of Equatorial Guinea to undertake skilled and technical jobs
in the Petroleum Operations provided that the costs of such required
programs shall not exceed Seventy-Five Thousand United States Dollars (US
$75,000.00) annually. In the event the entire Seventy Five Thousand United
States Dollars (US $75,000.00) is not expended in a Calendar Year, the sum
not expended shall be carried forward to be expended in the following
Calendar Year or Calendar Years as may be agreed with the Ministry. When

3.

a Commercial Discovery has been determined by the Contractor, the sum of

money to be expended for training may be increased by the mutual agreement
’ in writing of the Parties. All costs and expenses of training citizens of

Equatorial Guinea for employment in the Contractor's operations, as well as

costs and expenses for a program of training for the Ministry’s personnel,
“shall be included in Petroleum Operations Costs.”

3. In consideration of the premises and of the mutual covenants and agreements
contained in this Amendment, the State, Ministry and Contractor hereby ratify the Contract,

as amended, and hereby confirm that it is in full force and effect as of the date first above
written.

- comes

4, Except as amended by this Amendment and the above described amendments,
the Contract, as amended, shall remain in full force and effect as originally written.

IN WITNESS WHEREOF, the parties hereto have executed this Amendmentin fout

(4) originals in the English and Spanish languages, as of the day and year first above

written.

UMC EQUATORIAL GUINEA
CORPORATION

By:

Coy #% SQUIRES [EXECUTE Yee IRESIDE
E28,

